Title: From George Washington to Robert Cary & Company, 8 January 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 8th Jany 1772

If this Letter should get to hand before Mr Adam (by whom I wrote to you on the 22d of Novr) should leave London, I should be obligd to you for sending me two pieces of the best Dutch Blanketting by his ship—if it is too late for that Vessell and any other conveyance should offer immediately to this River be pleased to embrace it and thereby oblige Gentn Yr Most Obedt Hble Servt

Go: Washington

